USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 92-2239                                     JOSE CARRERA,                                Plaintiff, Appellant,                                          v.                               MICHAEL V. FAIR, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Edward F. Harrington, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                               Selya, Boudin and Stahl,                                   Circuit Judges.                                   ______________                                 ____________________            Jose Carrera on brief pro se.            ____________            Scott Harshbarger,  Attorney General, and  Michelle A.  Kaczynski,            _________________                          ______________________        Assistant Attorney General, on brief for appellees.                                 ____________________                                  September 14, 1993                                 ____________________                      Per Curiam.   We reject plaintiff's appeal  for the                      __________            following reasons.                      1.  The  district court judge had  discretion under            Rule 40.1(i) of the Local Rules of the United States District            Court for  the District of  Massachusetts to retain  the case            after remand, and he did not abuse that discretion.                      2.   Plaintiff's complaints about his  counsel were            not presented below and will  not be considered for the first            time on appeal.                      3.    Plaintiff's discriminatory  treatment  claims            were properly dismissed because, as  we warned in our earlier            opinion, Carrera  v. Fair, No.  90-1814, slip op. at  10 (1st                     ________________            Cir. March 16, 1992), plaintiff did not allege any sufficient            basis  for supervisory liability.   Plaintiff failed  to cure            this  pleading omission on  remand.  Plaintiff's  due process            claim  failed  because plaintiff  did  not  allege sufficient            facts to show  that the Morris Rules were  applicable to this            particular   interstate   transfer,   and   the  failure   of            Massachusetts  officials  to  undertake an  investigation  to            determine whether plaintiff's request  for transfer had  been            truly voluntary did  not violate due  process.  The  remanded            claims   were  properly  dismissed  under  Fed.  R.  Civ.  P.            12(b)(6).                      Affirmed.                      ________                                         -2-